Mulroney, J.
James W. Hynes was killed in action on November 13, 1943, while serving in tbe military service at Anzio, Italy. He was nineteen years of age at the time of bis entry into tbe military service. He was unmarried, and ever since be was seven years old he bad lived in Sioux City, in the home of bis Uncle, Henry S. Eastman. Mr. Eastman is tbe brother of James’s mother. Tbe uncle was unmarried but bis mother, the grandmother of James, lived with him. Tbe father died when James was six years old but bis mother remarried and was also living in Sioux City.
On July 27, 1949, Henry S. Eastman filed an application for World War II Service Compensation, under chapter 35A, Code, 1950, alleging be bad stood in loco parentis to the deceased soldier. On June 12, 1951, tbe Board disapproved tbe claim on the ground “that tbe deceased veteran’s natural mother was still living.” Mr. Eastman perfected an appeal to the district court and after bearing testimony tbe court, on August 7, 1952, sustained tbe Board’s ruling on tbe same ground, to wit, that tbe deceased veteran’s natural mother was still living. At this bearing it was stipulated tbe “mother never made application for tbe bonus involved, and that tbe time for filing application for tbe bonus bad expired * *
Tbe trial court specifically found tbe natural mother bad abandoned tbe deceased soldier, and Mr. Eastman bad furnished bis support and education and stood in loco parentis to him *1393within the meaning of that term in the compensation act. It is enough to say the record amply supports these findings and we do not understand the Board to question them. The trial court’s judgment quotes the following portion of section 35A.4, Code, 1950: “The surviving unremarried widow or widower, child or children, stepchild or stepchildren, mother, father, or person standing in loco parentis, in the order named and none other, of any deceased person, shall be paid the compensation that such deceased person would be entitled to under this act, if living; but, if any person has heretofore died or shall hereafter die, from service connected causes incurred between September 16, 1940, and December 31, 1946, the first of survivors as herein-before designated and in the order named, shall be paid five hundred dollars ($500.00), regardless of the length of such service.” The trial court interpreted this language to mean that “the Board is not permitted to make payment to this claimant in that the right to make the claim and obtain the bonus was in the mother; that her failure to make claim does not serve to transfer that right to the [claimant] even in the situation as here disclosed.”
I. We have said the service compensation statute should be liberally construed in favor of those entitled to the benefits. Borden v. World War II Service Compensation Board, 243 Iowa 892, 54 N.W.2d 496.
The question here is the meaning that is to be given to the phrase “in the order named.” It is admitted the natural mother and the uncle in loco parentis are the only two persons in the named class of compensation recipients with respect to the bonus here involved. In the order in which they are named the mother is ahead of the claimant, but the command of the statute is to the Board: to make payment.
There is another statute in the chapter that deals with the payment of the bonus. It is section 35A.8 which provides: “Before receiving any compensation under the provisions of this chapter, the claimant, or his successor in interest, shall file with the service compensation board, application on forms provided by said board; such application must be so filed on or before *1394December 31, 1950. Such application shall state facts sufficient to establish the status of such applicant within a class as defined in section 35A.4 and shall be duly verified.” These two statutes are merely different sections of one law adopted by the Fifty-second General Assembly (chapter 59) and they both relate to the same subject matter and should be construed together.
In Iowa Motor Vehicle Assn. v. Board of Railroad Comrs., 207 Iowa 461, 465, 221 N.W. 364, 366, 75 A. L. R. 1, we said:
“It is the general rule, as to the construction of statutes adopted at the same session of the legislature when they relate to the same subject matter, that they shall be construed together. The rule that statutes in pari materia shall be construed together applies with peculiar force to statutes passed at the same session of the legislature.”
Reading the two statutes together we find section 35A.4 provides that the persons in the designated class “shall be paid the compensation * * * in the order named * * *”, and section 35A.8, Code, 1950, provides: “Before receiving any compensation under the provisions of this chapter, the claimant * * * shall file * * * application [therefor] * * * on or before December 31, 1950.” Construing the two statutes together they mean the compensation shall be paid to applicants in the designated class “in the order named” and an applicant is a claimant with an application on file before December 31, 1950. The Board did right to hold up the uncle’s application until after December 31, 1950, but after that date claimant was the only person, who, under the law, could receive the bonus. The mere fact that the mother is alive does not give her a superior position in the order of persons to whom payment is to be made. She must also be an applicant with an application on file before December. 31, 1950. To hold otherwise would mean a natural father who had reared his son from infancy could not get the bonus, if the son were killed in action, and the mother was alive and had abandoned the boy and filed no claim.
The above construction means the uncle who stood in the position of a father to James should be paid the bonus involved. *1395Tbe cause is reversed and remanded for sucb judgment. — Reversed and remanded.
Hays, C. J., and Oliver, Bliss, Garfield, and Smith, JJ., concur.
WennerstrüM, ThompsoN and LarsoN, JJ., dissent.